Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Remarks
Claims 1-3,5,7,15-17,19,21 and 23-30 are allowed.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 12/16/2020 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-3,5,7,15-17,19,21 and 23-30 have been withdrawn. Claims 1-3,5,7,15-17,19,21 and 23-30 have been allowed.
Independent claims 1,8, and 14 are related to prior arts: US 20160163129 A1 ; Elnajjar; Hassan (hereinafter El) in view of US 20160086566 A1; Zhu; Ling et al. (hereinafter Zhu), US 20150054639 A1; Rosen; Michael (hereinafter Rosen) and Duan; Kun et al.; US 20150242708 A1 (hereinafter Duan).						El teaches a system in which utilizing the communicative connections between a telematics service provider (TSP), a communication device, and a telematics unit in a vehicle to interactively provide information pertaining to various components of a vehicle. Implementations contemplate that an image capture device is communicatively connected to the telematics unit in a vehicle and an operations control center of the TSP. Image data pertaining to an image captured by the image capture device is 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. Claim 1 contains the unique ability to find certain location in a display and calculate a degree of confidence using a multistep process of what areas of display are more likely to be viewed be the user. This unique limitation described coupled with the details in the claims ability to 
	 While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context.
	Corresponding method claim 5 and system claims 15 ,19, and 23 are allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                                                    


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165